Citation Nr: 0942125	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  02-15 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Whether a rating decision dated September 16, 1947 was 
clearly and unmistakably erroneous (CUE) in reducing the 
evaluation for residuals of a gunshot wound (to include 
muscle injuries to the left thigh and left ankle, paralysis 
of the left sciatic nerve and loss of the use of the left), 
to 80 percent disabling and in not considering entitlement to 
individual unemployability.


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, 
Attorney



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to June 
1946 and was a recipient of the Combat Infantryman Badge and 
Purple Heart Medal.  The appellant in this matter is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.

The appellant's appeal was previously before the Board in 
October 2003, when it was remanded for additional 
development, and in March 2006, when entitlement to service 
connection for the cause of the Veteran's death and 
entitlement to DIC were denied.  The Veterans Law Judge who 
signed that decision has since retired from the Board.  The 
appellant appealed the denial of her claims to the United 
States Court of Appeals for Veterans Claims (Court).  

In January 2008, the Court vacated the Board's March 2006 
decision and remanded the claims of entitlement to service 
connection for the cause of the Veteran's death and 
entitlement to DIC back to the Board for further action, to 
include the issuance of a statement of the case for the DIC 
claim.  The Board notes that a statement of the case was not 
issued in this matter and in light of the favorable decision 
reached below, will not remand the matter for the issuance of 
the statement of the case.

The Court noted that the appellant had presented a claim of 
clear and unmistakable error (CUE) in a 1947 rating decision 
directly to the Board, and that the Board improperly 
adjudicated this claim in the first instance, which the Court 
subsequently vacated.  See Jarrell v. Nicholson, 20 Vet. App. 
326, 333 (2006)(en banc).

In February 2008, the appellant's attorney presented the CUE 
claim directly to the RO.  In an April 2009 rating decision, 
the RO denied the appellant's claim and a notice of 
disagreement was subsequently filed in April 2009, followed 
by a statement of the case in September 2009.    

Although the Veteran filed a timely notice of disagreement 
with the February 2008 rating decision, a substantive appeal 
was not filed in accordance with 38 C.F.R. § 20.202 (2009).  
In Rowell v. Principi, 4 Vet. App. (1993), the United States 
Court of Veterans Appeals held that the failure to file a 
timely substantive appeal did not foreclose an appeal, render 
a claim final, or deprive the Board of jurisdiction.  In 
addition, the Court has held that where the RO certifies an 
issue as being on appeal to the Board, the Board has 
jurisdiction over that issue regardless of deficiencies in 
the substantive appeal. Gonzales Morales v. Principi, 16 Vet. 
App. 556 (2003).  Despite the lack of a substantive appeal, 
this case was certified by the RO to the Board and is 
properly within its jurisdiction.

The Court remand instructed that a statement of the case 
should be issued with regard to a claim for dependency 
indemnity and compensation benefits (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (West 2002).  The statement 
of the case has not been issued.  Because the claim for DIC 
under § 1318, and this decision grants DIC on the basis of 
service connection for the cause of the Veteran's death, the 
§ 1318 claim is rendered moot.  No additional benefit 
(monetary or otherwise) can be gained under 38 U.S.C.A. § 
1318. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service-
connected for a perforating wound of the upper third of the 
left thigh, a penetrating wound of the lateral surface of the 
left ankle, complete paralysis of the left sciatic nerve, 
loss of use of the left foot, and flair foot, for a combined 
served-connected evaluation of 80 percent.  The Veteran was 
additionally service-connected for malaria which was 
evaluated as noncompensably disabling.  

2.  The Veteran died in January 1973; the cause of death was 
a myocardial infarction due to arteriosclerotic heart 
disease.

3.  Because of his service connected disabilities, the 
Veteran had a sedentary lifestyle that contributed to the 
onset of his fatal heart disease.

4.  In the Veteran's July 1946 claim of entitlement to 
compensation for VA benefits, the Veteran reported that he 
was unable to return to his regular employment due to his 
disabilities incurred in service.

7.  The September 16, 1947 rating decision contained CUE in 
reducing the Veteran's 100 percent disability evaluation to 
80 percent disabling, without considering the effects of the 
Veteran's unemployability.

8.  But for the CUE in the September 16, 1947 rating 
decision, the Veteran would have been rated totally disabled 
for a continuous period of at least 10 years prior to his 
death.   



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the Veteran's death have been met. 38 U.S.C.A. 
§§ 1110, 1112, 1116, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.312 (2009).

2.  Clear and unmistakable error is shown in the September 
16, 1947 rating decision that reduced the Veteran's 
disability rating for a perforating wound of the upper third 
of the left thigh, a penetrating wound of the lateral surface 
of the left ankle, complete paralysis of the left sciatic 
nerve, loss of use of the left foot, and flair foot, from 100 
percent to 80 percent.  38 C.F.R. § 3.105. (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a claimant in 
the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA does not apply to CUE claims. Livesay v. Principi, 
15 Vet. App. 165, 179 (2001).

The VCAA is also inapplicable where further assistance would 
not aid the appellant in substantiating the claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Entitlement to Service Connection for Cause of Death.

Entitlement to service connection for the cause of death is 
determined using the same criteria as are used to adjudicate 
all claims for service connection.  38 U.S.C.A. § 1310.

As a general matter, service connection for a disability on a 
direct basis requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service. Pond v. 
West, 12 Vet. App. 341 (1999); Rose v. West, 11 Vet. App. 169 
(1998).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die). However, the last 
two requirements must be supported by evidence of record. 
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause; or be etiologically related. For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The service medical records are devoid of any complaints, 
treatment, or diagnosis of heart disease.  The records show 
that he sustained a through and through gunshot wound during 
combat in France in August 1944.  He was hospitalized for 2 
1/2 years. 

At a VA examination in October 1946, the Veteran was found to 
have complete paralysis of the left sciatic nerve.  The 
October 1946 examination and the report of a June 1947 
examination show that the Veteran had left foot drop, scars 
on the left hip and ankle, and right cheek from bullet wounds 
and shrapnel.  He was not working at the time of either 
examination.  The examinations revealed no findings 
indicative of heart disease.

At the time of his death in 1973, the Veteran was service 
connected for a perforating wound of the upper third of the 
left thigh, a penetrating wound of the lateral surface of the 
left ankle, complete paralysis of the left sciatic nerve, 
loss of use of the left foot, and flair foot, for a combined 
service-connected evaluation of 80 percent.  The Veteran was 
additionally service-connected for malaria which was 
evaluated as noncompensably disabling.  

The Veteran's death certificate shows that he died in January 
1973 at the age of 51.  The immediate cause of death was 
myocardial infarction that had begun "days" earlier, due to 
arteriosclerotic heart disease, which had begun "years 
earlier."  Although the certificate shows that he died at a 
VA Medical Center, efforts to obtain treatment records from 
that facility have been unsuccessful.

In a letter dated in September 2000, the Veteran's sisters 
recalled that the Veteran had never worked after service and 
that he wore a heavy brace on his leg and foot, which caused 
shortness of breath and chest pain when he attempted to walk.  
They added that they had attempted to obtain a report from 
the Veteran's doctor, but he was deceased and records were 
unavailable.

In a statement dated in June 2001, the Veteran's sister 
reported that he had lead a sedentary lifestyle.  His gait 
had never improved, he was fearful of falling if he attempted 
to walk and was never able to maintain employment.  She added 
that he had been under the care of Dr. Biancarelli since the 
late 1940's for cardiac problems.

In a statement dated in September 2004, the appellant 
reported that she had known the Veteran since before service.  
After service he was in constant pain and unable to walk any 
distance due to his injuries.  His inability to walk caused 
him to be completely sedentary.

In May 2005, a VA cardiologist opined that there was no 
connection between the left leg injury and coronary artery 
disease or arteriosclerosis and that it was very unlikely 
that the left leg injury contributed in any way to the 
Veteran's disability from a cardiac standpoint, or that his 
death was hastened or made more likely by the left leg 
injury.

The Court subsequently found this opinion to be inadequate, 
essentially because it was not supported by a rationale.  It 
also reflected no consideration of the appellant's 
statements.

In a June 2009 VA medical opinion, the examiner noted that 
the Veteran's 1946 examinations indicated normal blood 
pressure and no abnormalities of the cardiovascular system.  
He opined that it was very unlikely and less than a 50 
percent probability that the Veteran's service-connected 
disabilities were the cause of his death.  The examiner 
further stated as no records were available from Wilkes Barre 
VAMC or Dr. Biancarelli, it was very difficult to make any 
statement about causation and hastening of coronary artery 
disease which resulted in his death.

The Board has sought on two occasions to obtain an adequate 
medical opinion but has been unable to do so.  The first 
opinion was found to be inadequate by the Court.  The most 
recent opinion is inadequate because it fails to take into 
account the appellants statements with regard to the 
sedentary lifestyle caused by the service connected injuries 
and relied on the absence of medical records to provide a 
negative opinion as to causation and no opinion as to whether 
the service connected disabilities contributed to the 
Veteran's death.  Dalton v Nicholson, 21 Vet. App. 23 (2007).  

Because the examiner declined to provide an opinion as to 
whether the service connected disabilities contributed to 
death, the examination is "non-evidence" on this point.  
Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The appellant is competent to report her observations of the 
Veteran's activity level.  These observations are consistent 
with the documented effects of the service connected 
disability and the observations of the Veteran's sisters.  
There is no evidence to the contrary.  Accordingly, the 
evidence is in favor of a finding that the Veteran's service 
connected gunshot wound residuals lead to a sedentary 
lifestyle.

The remaining question is whether the sedentary lifestyle 
caused or contributed to the progress of the fatal heart 
disease.  It is well settled that sedentary lifestyles are a 
major risk factor for heart disease.  K. Yeager et al, 
Sedentary Lifestyle and State Variation in Coronary Heart 
Disease Mortality, School of Public Health, San Diego State 
University, Public Health Report Jan.-Feb. 1995; Paffenbarer 
RS, et. al., The Association of Changes in Physical Activity 
Level and Other Lifestyle Characteristics with Mortality 
Among Men, New England Journal of Medicine, Feb. 1993, Berlin 
JA, Colditz GA, A Met-Analysis of Physical Activity in the 
Prevention of Heart Disease, American Journal of 
Epidemiology, Oct. 1990.

The Veteran is not reported to have had other risk factors 
for heart disease.  The Veteran's siblings have stated that 
there is no history of early heart disease in the family.  
Accordingly, the Board finds that the evidence is in relative 
equipoise on the question of whether the sedentary lifestyle 
imposed by the service connected disabilities caused or 
contributed to the fatal heart disease.

Resolving reasonable doubt in his favor, the Board finds that 
the fatal heart disease was caused or contributed to by the 
service connected gunshot wound residuals. 38 U.S.C.A. § 
5107.  Accordingly, service connection for the cause of the 
Veteran's death is granted.

CUE in a September 16, 1947 Rating Decision

The appellant has made an allegation of CUE in a September 
16, 1947 rating decision which reduced the Veteran's service-
connected disability evaluation from 100 percent disabling to 
80 percent disabling.  The appellant contends that VA failed 
to consider the Veteran's unemployability when it reduced his 
disability evaluation. 

The law provides that when an RO renders an adverse decision, 
a claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision. Absent such appeal, the 
adverse decision becomes final. See 38 U.S.C.A. § 7105(b)(1) 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2009); see 
also, 38 U.S.C. § 4005(c) (West 2002); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (2009).

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of CUE. See 38 C.F.R. § 3.105(a) (2009); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)). The essence of a claim of 
CUE is that it is a collateral attack on an otherwise final 
RO rating decision.  See Smith v. Brown, 35 F. 3d 1516, 1527 
(Fed. Cir. 1994).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
are inapplicable in CUE motions, because the movant bears the 
burden of presenting specific allegations of error that would 
amount to CUE.  Thus, for a moving party to make a successful 
CUE showing is an extremely difficult burden.

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time must have been incorrectly 
applied.  The error must be undebatable and of a sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and a determination of CUE 
must be based on the record and law that existed at the time 
of the prior adjudication.  See Livesay, 15 Vet. App. at 178-
79.

The current Schedule for Rating Disabilities that is now 
codified at 38 C.F.R. Part 4 and which is commonly referred 
to as the 1945 rating schedule, did not actually become 
effective until April 1, 1946. 

The law in effect at the time of the September 16, 1947 
rating decision is essentially the same as the law currently 
in effect for the determination of a total rating. The 
pertinent regulations essentially provide that a total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation; provided, that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person. See 38 C.F.R. § 2.1165, 2.1166 (1938 & Supp. 
1946); 38 C.F.R. § 4.16 (2009).

The Veteran, when filing his claim for compensation in July 
1946 specifically indicated on the claim form, that he would 
not be able to return to his former employment due to 
disabilities incurred in service.  At a VA examination in 
October 1946, the Veteran described his in-service injury and 
reported that he was not employed and was unable to work 
because of his disability.  In a subsequent June 1947 VA 
examination, the Veteran reported he was unemployed due to 
his service-connected disabilities.  

A June 1954 RO memorandum associated with the record noted 
that the June 1947 VA examination showed the Veteran was 
unemployed, which the Veteran claimed was due to his service 
incurred disability.  The memorandum stated "this contention 
[the Veteran's claim of unemployability] was not considered 
in rating action of September 16, 1947."  A response to the 
contention contained in the memorandum concluded that no 
rating action was indicated and that a future examination 
scheduled for September 16, 1948 was subsequently cancelled 
as the Veteran's disabilities were "static."

After a careful review of the evidence of record and the 
governing guidelines as they existed in 1947, the Board 
concludes that the rating decision contained CUE in that it 
failed to consider the Veteran's unemployability.  The 
correct facts, as they were known at the time, were not 
discussed by the rating agency.  This is supported by the 
June 1954 RO memorandum which stated the Veteran's 
unemployability was not considered in the rating action, and 
therefore, the statutory and regulatory provisions extant at 
the time were incorrectly applied. Since the RO did not 
further develop the evidence, the record as it existed at the 
time of the September 1947 rating decision would have 
required that the RO assign a 100 percent disability 
evaluation. 

Revision of the September 16, 1947 rating decision on the 
grounds of clear and unmistakable error is warranted.      


ORDER

Service connection for the cause of the Veteran's death is 
granted.

Clear and unmistakable error having been shown in the 
September 16, 1947 rating decision that reduced the 
disability rating for a perforating wound of the upper third 
of the left thigh, a penetrating wound of the lateral surface 
of the left ankle, complete paralysis of the left sciatic 
nerve, and the loss of use of the left foot, and flair foot 
from 100 percent to 80 percent, the appeal is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


